Citation Nr: 0916669	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-25 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) with major depression.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to November 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  Jurisdiction over the case was eventually 
transferred to the RO in Columbia, South Carolina.

As a point of clarification, the Board observes that service 
connection for PTSD with major depression was initially 
denied in a March 2003 rating decision.  Therein the RO noted 
that no stressor statement from the Veteran or statements 
from other individuals was received concerning the harassment 
the Veteran reportedly was subjected to during service.  The 
RO noted that in order to preserve the effective date of the 
claim, additional evidence to support the claim must be 
submitted within one year from the date of notification of 
the decision.  The Veteran submitted additional evidence, 
including a stressor statement and statements from 
individuals, in October 2003, which is within a year of 
notification of the March 2003 rating decision.  Thus, the 
Veteran has continuously prosecuted her claim since filing 
her original claim for compensation benefits for PTSD in May 
2001.  See 38 C.F.R. § 3.159(b) (2008) (providing that new 
and material evidence received prior to the expiration of the 
appeal period will be considered as having been filed in 
connection with the claim that was pending at the beginning 
of the appeal period).  (Indeed, the July 2004 rating 
decision reflects that the RO considered the claim on the 
merits.) 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim.

The Veteran contends that she has PTSD as the result of in-
service harassment.  
According to a statement received from the Veteran in October 
2003, she arrived in Germany in December 1988.  Her alleged 
harasser (SGM M.H) arrived there in February 1989.  Her first 
serious encounter with M.H. occurred when she informed him 
that she was pregnant.  She claimed he made a remark and then 
informed her that she should contact the family planning 
clinic to explore her options.  She maintained that when she 
was four months pregnant, M.H. continued to make her do 
regular PT [physical training].  When she was six months 
pregnant, M.H. reportedly told her that he was going to hang 
her out the window by her feet.  As her pregnancy progressed, 
doctors determined that her baby was in distress.  She 
underwent an emergency cesarean section, and her son was born 
with developmental problems which necessitated his stay in 
the neonatal intensive care unit.  She claimed that during 
her 15th day at the hospital, M.H. contacted the hospital and 
remarked that the Veteran was perfectly healthy, and she 
needed to return to work.  The Veteran essentially then 
described instances in which M.H. interfered with her ability 
to care for her sick son.  The Veteran further claimed that a 
friend came to stay with her for a short time to assist her 
with the care of her son. When M.H. discovered the situation, 
he reported to the housing office that she was subletting her 
quarters, which was not true.  She also reported that M.H. 
contacted a counselor at the Army Community Service Center 
and informed the counselor that the Veteran wanted to give up 
her son for adoption, which was not true.  She maintained 
that she was also informed by doctors that they were unable 
to treat her son's condition in Germany so paperwork was 
prepared for purposes of reassigning the Veteran to the 
states on a compassionate reassignment basis.  She contended 
however that M.H. delayed the processing of the paperwork 
which forced her and her son to stay in Germany.  As the 
result, she became "very bitter and depressed."  She noted 
that her son died in June 1993.  

Service treatment records include medical records on the 
birth of the Veteran's son in October 1989.  It was noted 
that the Veteran was a late registrant in the clinic having 
registered as an obstetrical patient in the second half of 
her pregnancy.  She participated in "only" seven Prenatal 
Clinic visits.  She suffered from anemia and nutritional 
deprivation, and she was a smoker.  She underwent an emergent 
primary cesarean section and gave birth to a boy with severe 
intrauterine growth retardation.  The records further 
documented that the Veteran was depressed because the infant 
was on IVs and had two bradycardic episodes during his stay 
in the Newborn Intensive Care Unit.  

Thereafter, in March 1990, a record noted that the Veteran 
was referred for a stress consultation pursuant to her 
request.  An April 1990 record showed the Veteran reported 
that she was experiencing stress at work.  A June 1990 record 
indicated that the Veteran reported that her stress at work 
had lessened; however, in July 1990, a record noted continued 
complaints of stress at work.  She reported that she had 
failed the PT test.  A February 1991 record noted that the 
Veteran's son had multiple disabilities and probable Dubowitz 
Syndrome.  A March 1991 record noted an assessment of grief 
reaction in connection with the Veteran having been informed 
that her son had hearing loss.  The August 1991 separation 
examination report showed no psychiatric disorder was 
identified, but the Report of Medical History that 
accompanied the report showed the Veteran reported a positive 
response to the question of whether she ever had or had now 
depression or excessive worry.  After service, an October 
1992 periodic physical examination report showed no 
psychiatric disability was identified, but the Veteran 
complained of situational concerns regarding moving and her 
handicapped child.

Personnel records include reports dated in March 1990 that 
showed that the Veteran was counseled for failure to properly 
manage finances and failure to keep her supervisor informed.  
It was also acknowledged that a discussion occurred regarding 
the Veteran suffering from stress.  The Veteran also went 
AWOL [absent without leave].  These reports were prepared by 
C.P., SGT.  An April 1990 report indicated that the Veteran 
failed the APFT (Army Physical Fitness Test).  This report 
was prepared by M.H., the Veteran's alleged harasser.  
Reports by C.P. dated in May and July 1990 noted problems 
with the Veteran's performance and attitude.  A June 1990 
report by P.B., Cpt. noted that over the past four months, 
the Veteran's behavioral, attitudinal, and performance 
problems had continued to decline.  It was noted that the 
Veteran had failed for the second time the APFT, and she was 
not able to type correspondence correctly and act responsibly 
without supervision.  It was recommended that the Veteran be 
barred from re-enlistment in July 1990, which was approved in 
August 1990.  A March 1991 report by P.B. noted that the bar 
to the Veteran's re-enlistment would remain in effect.  P.B. 
maintained that while the Veteran's performance was noted to 
have improved since January, it remained substandard.  P.B. 
further noted that if the Veteran's compassionate 
reassignment was granted, her bar to re-enlistment should be 
reviewed before her departure.  Then, in November 1991, the 
Veteran was approved for an award for outstanding service on 
the recommendation of L.H., SSG.

In the January 2005 notice of disagreement, the Veteran 
maintained that her behavior improved because she received a 
new supervisor shortly before her departure.  She contended 
that the supervisor became aware of the situation that had 
been occurring during her time in that unit, and although the 
Veteran was scheduled to depart, the supervisor felt that her 
service to the military should be acknowledged.  

The Veteran underwent a VA psychiatric examination in March 
2002.  She reported that she lived with her grandparents from 
birth to age three at which time she returned to her mother.  
Her mother's first husband physically abused the Veteran.  
The Veteran became rebellious at age 10.  She ran away from 
home at age 13 and shoplifted.  Her mother sent her to 
counseling and to a group home three times.  She further 
reported that at the age of 14, she was raped by a man in her 
apartment complex.  (An April 2002 VA treatment showed the 
Veteran further indicated that she was held at knife point 
during this incident.)  She then worked as a telemarketer 
during which time her supervisor threatened her with death if 
she did not prostitute herself for him.  She was raped by a 
boyfriend at age 16.  She then reported on the stressful 
events discussed above that reportedly occurred during 
service.  After service, she indicated that her son choked to 
death in front of her in 1993.  She maintained that her 
mother and sister were both angry with her "for letting [her 
son] die."  She still felt guilty about the incident.  She 
got married in 1997 and later found out that her husband had 
a crack addition.  He was currently serving a prison sentence 
for armed robbery, and she divorced him in 2001.  She claimed 
that before she endured the harassment in service, she was 
"happy and carefree."  On Axis I, the examiner provided a 
diagnosis of PTSD related to harassment in service and major 
depression related to the death of her child.  

The Board finds that the diagnosed mental disorder of PTSD 
related to in-service harassment is not sufficiently 
supported by the findings in the March 2002 examination 
report.  Under the facts of this case, a new examination must 
be ordered to substantiate the diagnosis.  The Veteran has 
described a substantial history of multiple traumatic or 
stressful events occurring before, during, and after service 
yet the current diagnosis does not reflect that entire 
history.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a).  See 38 C.F.R. § 4.125(a) (2008) 
(providing that the diagnosis of a mental disorder must 
conform to the American Psychiatric Association:  Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV)).  According to the DSM-IV, for a diagnosis of PTSD, 
the person must have been exposed to a traumatic event in 
which the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others, and the person's response 
involved intense fear, helplessness, or horror.  The examiner 
provided no discussion for his conclusion that the harassment 
the Veteran reportedly endured in service was sufficient to 
cause PTSD to the exclusion of physical abuse, multiple 
rapes, death threats, and prostitution that reportedly 
occurred before service, and witnessing the death of her son, 
which occurred after service.  Thus, the Board finds that it 
is necessary to obtain a more comprehensive medical opinion 
from a board of mental health specialists to substantiate the 
diagnosis of PTSD related to in-service harassment.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.

In addition, the Veteran should be requested to identify all 
treatment she has ever received from mental health providers, 
to include counseling she indicated she received as a child.  
Any records identified and not contained in the claims file 
should be obtained.  

According to the October 2003 statement, the Veteran also 
claimed that after service, she was advised that a complaint 
concerning the alleged harassment she endured from H.M. was 
filed with the V Corp Inspector Generals Office on her behalf 
by SGM Scott.  She indicated that she stopped by the office 
and confirmed that a complaint had indeed been filed but she 
"was not in the frame of mind to write a lengthy statement" 
in support of the claim.  Efforts to obtain a copy of any 
complaint of harassment filed against H.M. on behalf of the 
Veteran should be made to ensure the record is complete.

Lastly, in an undated typed letter from C.P., SGT, she 
reported that having worked with the Veteran for 15 months in 
her assignment as an administrative specialist for the V 
Corps Engineers, she could heartily endorse the Veteran as a 
self-motivated and dedicated worker.  C.P. maintained that 
the Veteran put forth her best effort in a tough assignment 
and difficult work environment.  The comments made by C.P. 
are in stark contrast with her critiques of the Veteran noted 
in the reports she prepared from March to July of 1990 
discussed above.  This letter does not contain a date and it 
is not on official service department letterhead.  The 
Veteran must certify when this letter was prepared for 
purposes of determining the context within which it was 
prepared.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that 
she furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom the Veteran received 
treatment for her psychiatric disorder, 
including counseling she indicated she 
received as a child according to 
statements she made to the March 2002 VA 
examiner.  After securing the necessary 
authorizations for release of this 
information, seek to obtain copies of all 
treatment records referred to by the 
Veteran, and which have not already been 
associated with the claims folder.  

Also, ask the Veteran to certify when the 
letter from C.P., SGT was prepared (which 
was included in evidence the Veteran 
submitted in October 2003).  

2.  Please request and obtain a copy of 
any complaint of harassment filed in the 
Inspector Generals Office against H.M., 
SGM on behalf of the Veteran from the 
Department of the Army, or other 
appropriate depository.  The Veteran was 
attached to the Headquarters and 
Headquarters Company, 130th Engineer 
Brigade at Headquarters V Corps during 
the alleged harassment.  Action to 
develop the above information should be 
clearly documented for the file.

3.  Schedule the Veteran for a VA 
psychiatric examination by a board of 
mental health specialists (to include at 
least one psychiatrist) who have not 
previously examined the Veteran.  The 
claims file and a copy of this Remand 
should be provided to and be reviewed by 
the examiners in conjunction with the 
examination.  Any tests deemed necessary 
should be conducted.  

Following review of the claims file and 
examination of the Veteran, the examiners 
should respond to the following 
questions.  The examiners should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached.

(i)  Whether it is at least as likely as 
not (50 percent probability or greater) 
that any acquired psychiatric disorder, 
including PTSD, the Veteran currently 
suffers from represents a continuing 
chronic psychiatric disorder that is 
related to incidents of service or was 
present in service.

(ii)  If there is a 50 percent or better 
probability that any acquired psychiatric 
disorder the Veteran suffers from was 
also present during her active service, 
provide an opinion as to whether the 
acquired psychiatric disorder clearly 
existed prior to service.

(iii)  If the acquired psychiatric 
disorder clearly existed prior to 
service, did the underlying disorder 
undergo an increase in severity during 
service, or did any complaints documented 
during service represent no more than an 
exacerbation of symptoms?  If there was 
an increase in the severity of the 
underlying psychiatric disability, 
provide an opinion on whether that 
increase was due to the natural progress 
of the psychiatric disorder.

The examiners' opinion should include 
discussion of the sufficiency of the 
alleged harassment to cause PTSD. 

4.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the Veteran and her 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




